Richardson, Judge,
delivered the opinion of the court.
The same irregularities appear in this record which were presented in McAdams v. McHenry, 22 Mo. 413. The cases are in all respects analogous. After judgment for costs had been rendered in favor of the defendant and against the plaintiff, a final judgment by default was rendered against the defendant without his appearance and without setting aside the former judgment.
The other judges concurring, the judgment will be reversed and the cause remanded.